DETAILED ACTION
Claims 10-16 and 18 are pending.  Claims 1-10 and 17 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. MPEP 608.02(VII).  The examiner does not believe that photographs are the only practicable medium for illustrating the claimed invention. Currently at least a portion of Fig. 1 as well as the entirety of Figs. 3-6 and 8-9 are photographs. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title is recited, almost word-for-word, as the first sentence of the abstract.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “deniers” which should be “denier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “wherein the conductive embroidery fabric is applied in a manner of being covered and an electrode pattern is exposed to a front surface of the skin layer fabric”.  It is unclear what is meant by this phrase.  It is unclear what is meant by “is applied in a manner of being covered”.  What is the conductive embroidery fabric being applied to?  How can the fabric be applied to something, but then the fabric is covered?  The examiner is interpreting this recitation to mean that the conductive embroidery thread is exposed on a front surface of the skin layer fabric”.
Claim 18 recites “a conductive thread” in lines 4-5.  A conductive embroidery thread is already recited in claim 18.  It is unclear if this recitation is the same as, or different than the conductive embroidery thread.  Furthermore, it is unclear how the conductive embroidery thread comprises strands of another conductive thread.  It appears that this is double speak.  The “conductive embroidery thread comprises 2 to 4 strands that a plied and twisted together” but these strands are not of another conductive thread.  The examiner is interpreting the claim such that “of a conductive thread” is not included in the limitation.
Claim 11 recites “the conductive thread” in line 2.  As claim 18 recites “the conductive embroidery thread” and “a conductive thread” it is unclear to which is being referred.  Because the examiner is interpreting “the conductive thread” of claim 18 to be removed, the examiner is interpreting the recitation in claim 11 as “the conductive embroidery thread”.
Claim 12 recites “the conductive thread” in line 2.  As claim 18 recites “the conductive embroidery thread” and “a conductive thread” it is unclear to which is being referred.  Because the examiner is interpreting “the conductive thread” of claim 18 to be removed, the examiner is interpreting the recitation in claim 12 as “the conductive embroidery thread”.
Claim 12 recites “after plying together threads of a same denier of threads of different deniers”.  Claim 18 recites that the embroidery thread comprises 2 to 4 strands.  Now the thread is recited as plying together additional threads.  It is unclear what the structure of the thread is as it now includes both strands and threads.  The examiner is interpreting this to refer to the strands, and that after the strands are plied together the total denier of the conductive embroidery thread is 200 denier or less.
Claim 13 recites “the conductive thread” in line 2.  As claim 18 recites “the conductive embroidery thread” and “a conductive thread” it is unclear to which is being referred.  Because the examiner is interpreting “the conductive thread” of claim 18 to be removed, the examiner is interpreting the recitation in claim 13 as “the conductive embroidery thread”.
Claim 13 recites to the insulating thread and metallic thread.  It is unclear if the claims are referring to the “2 to 4 strands” or if an additional thread is being utilized.  The examiner is interpreting the claim as that the conductive embroidery thread is formed of strands.  The conductive embroidery thread is formed by “plying and twisting or spinning” these strands or “plating the insulating” strand with metal.
Claim 14 recites “an embroidery density of 3 to 7 line/mm”.  It is unclear what is meant by this phrase.  What is a “line” in this recitation?  There is no such accepted density of “line/mm”.  The examiner is interpreting this as a recitation of stitch/mm.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20100199901).
Regarding claim 18, Kang describes an automotive interior material (textile, fully capable of being utilized in an automatic interior) using a conductive embroidery fabric (embroidery yarn, para. 0047, with substrate, para. 0043), 
wherein the conductive embroidery fabric comprises a conductive embroidery thread (thread described in para. 0047) and has an embroidery pattern (see Fig. 5, depicting circuit utilizing embroidery thread) defined on a skin layer fabric (substrate, para. 0043), wherein the conductive embroidery thread comprises 2 to 4 (3 strands, para. 0047) strands of a conductive thread plied and twisted together in a direction at 600 or less turns per 1M (550 TPM, para. 0047), and
wherein the conductive embroidery fabric is applied in a manner of being covered and an electrode pattern (pattern shown in Fig. 5) is exposed to a front surface of the skin layer fabric (on front surface of the substrate, see Fig. 5).
Regarding claim 13, the interior material of Kang describes wherein the conductive thread is any one selected from the group consisting of a conductive thread manufactured by plying and twisting or spinning an insulating thread and a metallic thread (para. 0032 describes plying and twisting the components, metal and polyester, paras. 0011-0012); a conductive thread of a composite material manufactured by mixing with conductive particles in a spinning process; and a conductive thread manufactured by plating an insulating thread with metal (para. 0007).  
Regarding claim 16, the interior material of Kang describes wherein the embroidery pattern is selected from the group consisting of a symbol pattern including up, down, left and right arrows; a letter pattern including Korean or Roman alphabet letters; and a figure pattern including a circle, a triangle and a rhombus, alone or in combination (Fig. 5 shows a circle) (it is noted that were the claims to remove circle, the claim still would not be allowable, such a change in shape does not patentably distinguish from the art of record, see MPEP 2144.05(IV)(B), furthermore the Examiner has interpreted these shapes to be “printed matter” as the printed matter which is the embroidery pattern is located on the substrate of the skin layer, there is no functional relationship between the substrate and the printed matter as the product merely serves as a support for the printed matter, see MPEP 2115.05).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20100199901).
Regarding claim 11, the interior material of Kang describes the limitations of claim 11 but does not explicitly describe wherein fineness of a single strand of the conductive thread is 30 to 100 deniers (para. 0047 describes as 3 strands, para. 0041 describes the total thickness of the present invention is from about 50 to about 300 deniers, dividing by three that gives us from 16.7 to 100 per strand).  
While Kang does not explicitly describe the thread is 30 to 100 denier, Kang does describe that the fineness of a single strand is from 16.7 to 100.
Because the ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding claim 12, the interior material of Kang includes the limitations of claim 12 but does not explicitly describe wherein fineness of the conductive thread after plying together threads of a same denier or threads of different deniers is 200 denier or less
Kang does describe that the fineness of the conductive thread is from 30 to 300 denier (para. 0041). 
Because the ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding claim 14, the interior material of Kang describes the limitations of claim 14, but does not explicitly describe wherein the embroidery pattern is defined on the skin layer fabric at an embroidery density of 3 to 7 line/mm and (what follows is a recitation of a product-by-process) an embroidery speed of 300 rpm or less using the conductive embroidery thread (patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered an embroidery pattern.  Manufacturing steps such as the speed at which embroidery occurs, are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).
Kang describes that the circuit patterns can be produced in minute forms to the extent of 0.2 mm.  Therefore, because Kang is able to produce patterns with 0.2 mm precision, Kang is able to provide 5 lines/mm (1 mm/0.2 mm = 5).
While Kang does not describe actually forming a pattern with 3 to 7 line/mm, Kang is fully capable of doing so.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pattern to have an embroidery density of 3 to 7 line/mm depending on the embroidery pattern to be formed.  For example, the pattern design depends on the item such as quilted anti-static materials, fashionably designed power supply lines, spiral sensor, keypads, switches, etc. (para. 0044).  
Regarding claim 15, the interior material of Kang describes the limitations of claim 15, but does not explicitly describe wherein the embroidery pattern of the conductive embroidery fabric is 10 mm or more in width and length.
The claim limitation is to a particular size of an embroidery pattern.  The only difference between the prior art and the claim is the relative sizes which is not sufficient to patentably distinguish from the art of record (see MPEP 2144.05(IV)(A)).
Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the embroidery pattern to be larger than 10 mm depending on the particular smart interactive textile system being utilized (see Kang, para. 0006, see para. 0042 listing many systems that such pattern could be utilized in)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include embroidering with electrical thread as well as various patterns for use with such electrical thread.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732